DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/11/2022 has been entered.  Claims 1, 12 and 27-31 have been amended; no claims have been canceled (claims 2-3, 5-6, 8-9, 13-14, 16-17 and 19-24 were canceled in previous amendments); and no new claims have been added.  Claims 1, 4, 7, 10-12, 15, 18 and 25-31 remain pending in the application.  The rejections of claims 27-31 under 35 U.S.C. 101 are withdrawn based on Applicants amendments to those claims.  The rejections of claims 1, 4, 7, 10-12, 15, 18 and 25-31 under 35 U.S.C. 112(b) are withdrawn based on Applicant’s amendments to claims 1, 12 and 27.

Examiner note.  Due to the complexity of the alternate claiming style of method claim 1 as amended on 8/11/2022, the letter and number annotation of the claim limitations have been revised as follows:
1.  	(Currently Amended)  A data transmission method, applied to a terminal, comprising: 
	in a case that both a grant-free resource and a grant-based resource are available for the terminal, 
	A. choosing, by the terminal, to transmit service data on the grant-free resource preferentially; or
	B. choosing, by the terminal, to transmit service data on the grant-based resource preferentially;  or
	C. choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource;
	wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:  
	A.1. in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted on the grant-free resource, choosing, by the terminal, to transmit the service data on the grant-free resource; and/or
	A.2. in the case that there is only one type of service data in the buffer of the terminal and the service data is capable of being transmitted only on the grant-free resource, choosing, by the terminal, to transmit the service data on the grant-free resource; and/or
	A.3. in a case that at least two types of service data are in the buffer of the terminal, and the service data with a highest priority of the at least two types of service data is capable of being transmitted on the grant free resource, choosing by the terminal, to transmit the service data with the highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data;  
	wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:
	A.3.a.  in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-free resource, and dropping, by the terminal, the transmission of the first service data; 	
	B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
	B.1. in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted on the grant-based resource, choosing, by the terminal, to transmit the service data on the grant-based resource; and/or
	B.2. in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted only on the grant-based resource, choosing, by the terminal, to transmit the service data on the grant-based resource; and/or
	B.3. in a case that at least two types of service data are in the buffer of the terminal, and the service data with a highest priority of the at least two types of service data is capable of being transmitted on the grant-based resource,	
	B.3.a. choosing, by the terminal, to transmit the service data with the highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data, or B.3.b. reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource; 
	B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
	B.3.c. in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; or B.3.d. reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource;
	C. wherein the choosing dynamically, by the terminal, to transmit the service data on the grant-free resource and/or the grant-based resource comprises: 
	C.1. in a case that at least two types of service data are in the buffer of the terminal, determining the service data with a highest priority, selecting, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.;
	C.1.a. wherein the transmission parameter of the grant-free resource or the grant-based resource comprises any one or more of a modulation and coding scheme and a subcarrier spacing.
	The letter and number scheme above is to aid in tracking the linkage of claim limitations in the claim 1 rejection under §103 below.  The scheme has been updated in accordance with Applicant’s added and deleted limitations in the amendment dated 08/11/2022.   In particular, claim 1 recites that the data transmission method includes, choosing, by the terminal, to transmit service data on the grant-free resource preferentially (limitation A, which includes A. and A.1.; or A. and A.2.; or A., A.3. and A.3.a.); or choosing, by the terminal, to transmit service data on the grant-based resource preferentially (limitation B, which includes B. and B.1.; or B. and B.2.; or B., B.3., either B.3.a. or B.3.b., and either B.3.c. or B.3.d.); or choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource (limitation C, which includes C., C.1. and C.1.a.).  Because the method claim requires only one of the limitations to be executed, and not all three, only one limitation and its required sub-limitations are mapped below.  In particular, for claim 1, limitation A. and sub-limitation A.1.is mapped.

Response to Arguments
Applicant' s arguments with respect to allowability of method claims 1, 4, 7, 10 and 11 have been considered, but are not persuasive.  As an initial matter, apparatus claim 12 recites a terminal that comprises a processor, a memory and a computer program stored in the memory and executable on the processor to perform the recited functions.  Claim 12 is interpreted as the processor must be capable of performing all of the functions recited in claim 12.  Similarly, apparatus claim 27 recites a computer readable storage medium with a computer program stored thereon which is executed by a processor.  Claim 27 is interpreted as the processor, executing the computer program, must be capable of performing all of the functions recited in claim 27.  Thus, in order to reject claims 12 and 27 based on prior art, the prior art must teach each and every limitation of claims 12 and 27.  
	Claim 1 is drawn to a method that recites the performance of certain functions in the alternative (i.e. using “or” and “and/or.”)  The rejection of a method claim that recites performing limitation A and sub-limitations in the alternative, or limitation B and sub-limitations in the alternative, or limitation C and sub-limitations in the alternative, can be rejected by prior art that teaches only one of limitation A and its required sub-limitations or limitation B and its required sub-limitations or limitation C and its required sub-limitations.  See MPEP 2111.04 II. for the difference in claim interpretation of a method claim and an apparatus claim.  	
On page 15 of 19, Applicant states that the office action rejects claims 11 under 35 U.S.C. § 103 over Bae in view of Ying and further in view of Sun et al. (US Publication No. 2018/0092125), where Sun is essentially not cited.  The Examiner respectfully disagrees. Sun is clearly cited below in the rejection of claim 11.
On page 17 of 19, Applicant asserts 
As noted above, claim 1 has been amended to include the limitations A.1 to A.3. It is evident therefrom that in the case that the service data or the service data with a highest priority of the at least two types of service data is capable of being transmitted on the grant-free resource or only on the grant-free resource, the terminal chooses to transmit the service data or the service data with the highest priority on the grant-free resource. In other words, in amended claim 1, when choosing to transmit service data on the grant-free resource preferentially, the terminal does NOT need to consider the grant-free resource and the grant-based resource simultaneously, or select one of the grant-free resource and the grant-based resource based on a preconfigured priority, the terminal just consider whether the service data or the service data with a highest priority of the at least two types of service data is capable of being transmitted on the grant-free resource or only on the grant-free resource.

	The Examiner respectfully disagrees.  Applicant’s claim 1 requires that both a grant-free resource and a grant based resource be available for the terminal, but does not require the terminal to choose between transmission on a grant-free resource and transmission on a grant-based resource.  For example, one interpretation of claim 1 requires only limitations A. and A.1., namely,  “in a case that both a grant-free resource and a grant-based resource are available for the terminal, choosing, by the terminal, to transmit service data on the grant-free resource preferentially; . . . in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted on the grant-free resource, choosing, by the terminal, to transmit the service data on the grant-free resource.”  Here, when there is only one type of service data in the buffer of the terminal, the terminal can choose to transmit the data on the grant- free resource if the data is capable of being transmitted on the grant-free resource. As set forth in detail below, the combination of Bae and Ying teaches these limitations.
As quoted above, Applicant asserts that when choosing to transmit service data on the grant-free resource preferentially, the terminal just considers whether the service data or the service data with a highest priority of the at least two types of service data is capable of being transmitted on the grant-free resource or only on the grant-free resource.  First, because the referenced limitations are recited in the alternative as and/or, the terminal does NOT need to consider whether the service data is capable of being transmitted on the grant-free resource or only on the grant-free resource. As stated above, the terminal can consider just whether the service data is capable of being transmitted on the grant-free resource.  Second, if the service data is capable of being transmitted only on the grant-free resource, the device does not “choose” to transmit the service data on the grant-free resource.  Rather, the device has no choice but to transmit the service data on the grant-free resource. 
Applicant’s arguments regarding other optional limitations of claim 1 namely, sub-limitations A.2., A.3. and A.3.a; limitation B (and its sub-limitations B.1., B.2., B.3., B.3.a., B.3.b., B.3.c. and B.3.d.), and limitation C (and its sub-limitations C.1. and C.1.a.) are not addressed because, as previously mentioned, it is unnecessary to cite prior art against them to reject method claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US PG Pub 2019/0357178 A1, hereinafter “Bae”), as supported by provisional application 62/475996 filed on 03/24/2017, in view of Ying et al. (US PG Pub 2018/0368117 A1), as supported by provisional application 62/520518 filed on 06/15/2017.	
	Regarding claim 1, Bae teaches a data transmission method, applied to a terminal (¶ [0101] UE), comprising: 
	in a case that both a grant-free resource and a grant-based resource are available for the terminal (¶ [0101]), A. choosing, by the terminal, to transmit service data on the grant-free resource preferentially (¶ [0101] . . . Alternatively, the grant-free radio resources may take precedence).
	Although it is unnecessary to cite art to teach optional limitations B. or C., for purposes of compact prosecution, Bae also teaches B. choosing, by the terminal, to transmit service data on the grant-based resource preferentially (¶ [0101] . . . it may be advantageous for the UE to preferentially use the grant-based radio resource in terms of radio resource efficiency).
Bae does not teach or
C. choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource;
wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:  
A.1. in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted on the grant-free resource, choosing, by the terminal, to transmit the service data on the grant-free resource; and/or
A.2. in the case that there is only one type of service data in the buffer of the terminal and the service data is capable of being transmitted only on the grant-free resource, choosing, by the terminal, to transmit the service data on the grant-free resource; and/or
A.3. in a case that at least two types of service data are in the buffer of the terminal, and the service data with a highest priority of the at least two types of service data is capable of being transmitted on the grant free resource, choosing by the terminal, to transmit the service data with the highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data;  
wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:
A.3.a.  in a case that the first service data and a retransmission data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal, transmitting, by the terminal, the retransmission data packet of the second service data on the grant-free resource, and dropping, by the terminal, the transmission of the first service data; 	
B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
B.1. in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted on the grant-based resource, choosing, by the terminal, to transmit the service data on the grant-based resource; and/or
B.2. in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted only on the grant-based resource, choosing, by the terminal, to transmit the service data on the grant-based resource; and/or
B.3. in a case that at least two types of service data are in the buffer of the terminal, and the service data with a highest priority of the at least two types of service data is capable of being transmitted on the grant-based resource,	
B.3.a. choosing, by the terminal, to transmit the service data with the highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data, or B.3.b. reassembling, by the terminal, the service data with the highest priority into a current data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource; 
B. wherein the choosing, by the terminal, to transmit the service data on the grant-based resource preferentially comprises: 
B.3.c. in a case that the first service data and a new data packet of the second service data scheduled by the uplink grant are in the buffer of the terminal and the priority of the first service data is higher than the priority of the second service data, transmitting, by the terminal, the first service data on the grant-based resource, and dropping or cancelling, by the terminal, the transmission of the second service data; or B.3.d. reassembling, by the terminal, the first service data and the second service data to obtain a reassembled data packet, and transmitting, by the terminal, the reassembled data packet on the grant-based resource;
C. wherein the choosing dynamically, by the terminal, to transmit the service data on the grant-free resource and/or the grant-based resource comprises: 
C.1. in a case that at least two types of service data are in the buffer of the terminal, determining the service data with a highest priority, selecting, according to a parameter of the service data with the highest priority, a transmission parameter of the grant-free resource and/or a transmission parameter of the grant-based resource, the grant-free resource and/or the grant-based resource matched with the service data with the highest priority, and transmitting the service data with the highest priority on the selected grant-free resource and/or the grant-based resource.;
C.1.a wherein the transmission parameter of the grant-free resource or the grant-based resource comprises any one or more of a modulation and coding scheme and a subcarrier spacing.
In analogous art, Ying teaches wherein the choosing, by the terminal, to transmit the service data on the grant-free resource preferentially comprises:  
A.1. in the case that there is only one type of service data in a buffer of the terminal and the service data is capable of being transmitted on the grant-free resource, choosing, by the terminal, to transmit the service data on the grant-free resource (¶ [0158] . . . For grant-free URLLC and grant-based eMBB, a grant-free URLLC resource may be pre-configured. When a UE 102 has URLLC data, the UE 102 may transmit at the configured resource {reads on grant-free resource}. The grant-based eMBB may avoid the configured grant-free URLLC resource, which means that the configured resource may be dedicated for URLLC. However, a URLLC UE 102 may skip the configured resource if there is no URLLC data . . .  to enhance the resource utilization efficiency, grant-based eMBB may be allowed to use a configured URLLC resource {interpreted as when there is no URLLC data, there is only one type of service data in the buffer of the terminal, which is eMBB data.  The grant based eMBB data is allowed to use the configured URLLC resource/grant-free resource.  Thus, the eMBB data is capable of being transmitted on the grant-free resource and the terminal chooses to transmit the eMBB data on the grant-free resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bae to implement the teachings of Ying.  One would have been motivated to do so in order to enhance resource utilization efficiency, thereby increasing system throughput. (Ying ¶ [0158])

Regarding claim 4, Bae does not explicitly teach wherein the dropping or cancelling the transmission of the second service data comprises: in a case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data; and/or
 in a case that the transmission of the second service data is started, dropping, by the terminal, the transmission of the second service data, transmitting, by the terminal, the first service data on the grant-free resource and dropping, by the terminal, the transmission of the remaining second service data; or dropping, by the terminal, only the transmission of the second service data occupying a same time domain resource with the grant-free resource.
In analogous art, Ying teaches wherein the dropping or cancelling the transmission of the second service data comprises: in a case that the transmission of the second service data is not started, transmitting, by the terminal, the first service data on the grant-free resource, and dropping, by the terminal, the transmission of the second service data (¶ [0158] . . . a grant-free URLLC resource may be pre-configured. . . If a configured URLLC resource is granted for eMBB but the UE 102 has URLLC data to transmit at the configured resource {i.e. grant-free resource), the URLLC data may preempt the eMBB service {the URLLC preempting the eMBB service is interpreted as preventing the eMBB service from being transmitted on the grant-free resource.  Thus, transmission of the second service data/eMBB is not started).
  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility.  (Ying ¶ [0004])

	Regarding claim 10, Bae does not explicitly teach wherein the parameter of the service data comprises any one or more of a service type, a service priority, and a size of a data block of the service data.
	In analogous art, Ying teaches wherein the parameter of the service data comprises any one or more of a service type (¶ [0092], [0094] URLLC data having a strict/low latency requirement), a service priority (¶ [0092] URLLC data having highest priority), and a size of a data block of the service data.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying to implement the further teaching of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Ying, and further in view of Shimezawa et al. (US PG Pub 2020/0021976 A1).
	Regarding claim 7, Bae does not teach wherein in a case that the first service data and the second service data are reassembled, a data block of the first service data is mapped to a resource adjacent to a reference signal. 
	In analogous art, Ying teaches wherein in a case that the first service data and the second service data are reassembled (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])
The combination of Bae and Ying does not teach that a data block of the first service data is mapped to a resource adjacent to a reference signal.
In analogous art, ¶ [0235] of Shimezawa teaches that data having a high reliability priority is transmitted by being mapped to a resource element adjacent to a resource element to which a reference signal is mapped.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order to map the assembled data block including URLLC service data, which has a high reliability priority in terms of latency, such that the URLLC service data is adjacent the reference signal as taught by Shimezawa.  One would have been motivated to do so to ensure that the URLCC data has a high accuracy of transmission path estimation on the reception side.  (Shimezawa ¶ [0235])

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bae, in view of Ying, and further in view of Sun et al. (US PG Pub 2018/0092125 A1, hereinafter “Sun”). 
Regarding claim 11, Bae does not teach wherein the choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource comprises:
in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant free resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-free resource, and dropping or cancelling, by the terminal, a transmission of other service data; and/OR
in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant-based resource, transmitting, by the terminal, only the service data with the highest priority of the at least two types of service data on the grant-based resource, and dropping or cancelling, by the terminal, a transmission of other service data; OR reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource.
In analogous art, Sun teaches choosing dynamically, by the terminal, to transmit service data on the grant-free resource and/or the grant-based resource (FIG. 5; ¶ [0059] FIG. 5 is a protocol diagram of a method 500 of dynamic selection of grant-free and grant-based UL transmissions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae and Ying in order for the terminal to choose dynamically to transmit service data on the grant free-resource and/or the grant based resource as taught by Sun.  One would have been motivated to do so in order to enable better device performance, user improvement, and overall network communication throughput. (Sun ¶ [0002])
In analogous art, Ying further teaches in a case that at least two types of service data are in the buffer of the terminal and the terminal chooses to transmit the service data on the grant-based resource  . . . reassembling, by the terminal, the service data with the highest priority into a data packet, and transmitting, by the terminal, a reassembled data packet on the grant-based resource (¶ [0092] . . . Grant-based URLLC (e.g., the third UL data transmission (i.e., the third PUSCH)) and grant-based eMBB (e.g., the first UL data transmission (i.e., the first PUSCH)) may be one example of inter-service resource sharing. . . in a case that the first UL data transmission and the third UL data transmission would occur in the certain timing, the rate mating and/or the puncturing may be used for the first UL data, and the UE may transmit the first data and the third data in the certain timing. {interpreted as the UE assembles the grant-based URLLC/highest priority service data along with the grant-based eMBB service data into a data packet and transmits the assembled data packet on the grant-based resource}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bae, Ying and Sun in order to implement the further teachings of Ying.  One would have been motivated to do so in order to implement a communication structure that improves communication capacity, speed and flexibility. (Ying ¶ [0004])

Allowable Subject Matter
Claims 12, 15, 18, and 25-31 are allowed.
	
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.W.P./
Examiner, Art Unit 2413

                                                                          
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413